Title: From Thomas Jefferson to Gibson & Jefferson, 27 March 1801
From: Jefferson, Thomas
To: Gibson & Jefferson



Dear Sir
Washington Mar. 27. 1801.

In the last letter recieved from mr Lieper (Mar. 8.) are these words. ‘from what I have heard & seen respecting your tobo. in the hands of Jackson & Wharton, you in conscience ought to make no discount on it, & I believe they think [so also for] they have refused 7. D. which I offered them, & inform me they have ordered their agent to pay the money.’ and again ‘I would now beg for myself your crop of tobacco (of 1800) at the market price, for I think your tobaccoes as good as any I ever manufactured.’ what would be given in Richmond for the last year’s crop? tobacco sells here at 6. D. I should suppose the best crops at Richmond would always be a third more than the market price here. I ask your information because perhaps the spring price, may by the opening of the French market, be as good as the price in autumn.—I set out for Monticello on the last day of this month, to stay there three weeks. while there I shall have occasion to draw on you perhaps beyond the funds which remain free of  Jackson & Wharton’s paiments or rather M. & F.; and not being in my power to know till I get there what demands I shall have, I cannot now direct mr Barnes as to the remittance; but will endeavor to do it in time to meet my draughts. of the tobo sold to Mcmurdo & Fisher £16.4.9 (for 902. lb) belonged to J. W. Eppes, which now be pleased to pay him. my part is therefore £797–15 or 2659.17 of which I had engaged 1000. D. to Tazewell, 1000. D. to Lyle & 450. for T M Randolph. consequently there remain but 209.17 & I do not know how stands our balance on other accounts. but my orders on mr Barnes shall be sufficient, & I hope early enough for my draughts whatever they may be. mr Eppes will draw on you on my account for some such sum as 600. D. at 90 days, say payable the beginng. of July perhaps for [like sum], or less, or larger, for the beginng. of Aug. & Sep. these will be for horses, should he buy them for me. I pray you to accept the draughts, & to rely that they shall be covered with effects placed with you in due time to prevent advances. Accept assurances of my constant & affectionate esteem.

Th: Jefferson


P.S. If you can immediately send up 1. doz. bottles of Syrop of punch to Monticello, I will thank you.

